           Case 18-45502                 Doc 36            Filed 04/09/19 Entered 04/09/19 08:57:31                                Main Document
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH
                                                                        Pg 1 of 7
Debtor 1                 -HIIUH\5DQGDOO2GRP /LVD0DULH2GRP
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        (DVWHUQ'LVWULFWRI0LVVRXUL
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR86$+ROGLQJV,QF




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                                                                                                           
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                   1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                              page 1
                     -HIIUH\5DQGDOO2GRP /LVD0DULH2GRP                                                           
      Debtor 1  _____BB_________________________________________________      Case number (LINQRZQ) ______________________
     Case     18-45502
                First Name   Doc Name
                             Middle 36 FiledLast
                                                     04/09/19
                                                          Name     Entered 04/09/19   08:57:31 Main Document
                                                               Pg 2 of 7
 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

       I am the creditor.

    ✔
       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Senique Moore
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    04/09/2019
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        MOORE,SENIQUE                                                                      VP Loan Documentation
                                                                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name            Middle Name             Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                   Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                               State      ZIPCode



                     800-274-7025                                                          NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                          (PDLO




Official Form 410S1                                               1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                         page 
          Case 18-45502         Doc 36          Filed 04/09/19            Entered 04/09/19 08:57:31      Main Document
                      UNITED STATES Pg
                                    BANKRUPTCY
                                       3 of 7  COURT
                                                            Eastern District of Missouri


                                                        Chapter 13 No. 1845502
                                                        Judge: Barry S. Schermer

In re:
Jeffrey Randall Odom & Lisa Marie Odom
                                               Debtor s 

                                               CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before April 10, 2019 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                              %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                         Jeffrey Randall Odom & Lisa Marie Odom
                                         10 Eric Hill Drive

                                         Warrenton MO 63383



                                     %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                         N/A




Debtor’s Attorney:                   %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                         Jack Justin Adams
                                         Adams Law Office
                                         1 Mid Rivers Mall Dr, Ste #200

                                         St. Peters MO 63376


                                     %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                     N/A




Trustee:                             %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                         Diana S. Daugherty
                                         Chapter 13 Trustee
                                         P. O. Box 430908

                                         St. Louis MO 63143

                                                               /s/Senique Moore
                                                               @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                                VP Loan Documentation
                                                                Wells Fargo Bank, N.A.
                                                                                           Customer Service
         Case 18-45502             Doc 36        Filed 04/09/19 Entered 04/09/19 08:57:31                                Main Document
                                                              Pg 4 of 7       Online
                                                                              wellsfargo.com
                                                                                                                                  Telephone
                                                                                                                                  1-800-340-0473
          JEFFREY R ODOM
                                                                                                 Correspondence                   Hours of operation
          LISA M ODOM                                                                            PO Box 10335                     Mon - Fri 7 a.m. - 7 p.m. CT
          10 ERIC HILL DR                                                                        Des Moines, IA 50306
          WARRENTON MO 63383-4440                                                                To learn more, go to:
                                                                                                 wellsfargo.com/escrow


                                                                                                    We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                                $12.56
        fall below the required minimum balance. This means there is a shortage.

     •   Payments: As of the May 1, 2019 payment, the contractual portion of the
         escrow payment increases.



  Part 1 - Mortgage payment

         Option 1                Pay the shortage amount over 12 months
                                  Previous payment through New payment beginning with
                                  04/01/2019 payment date   the 05/01/2019 payment
                                                                                                Option 1: No action required
 Principal and/or interest                 $1,011.38                $1,011.38

 Escrow payment                             $341.86                   $343.61               Starting May 1, 2019 the new contractual payment
 Total payment amount
                                                                                            amount will be $1,354.99
                                         $1,353.24                $1,354.99

         Option 2                Pay the shortage amount of $12.56
                                  Previous payment through New payment beginning with
                                  04/01/2019 payment date   the 05/01/2019 payment
                                                                                                Option 2: Pay shortage in full
 Principal and/or interest                 $1,011.38                $1,011.38

 Escrow payment                             $341.86                   $342.56               Starting May 1, 2019 the new contractual payment
 Total payment amount                                                                       amount will be $1,353.94
                                         $1,353.24                $1,353.94




                                                       See Page 2 for additional details.


                                        Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                        States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                        Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                        payments, please contact your attorney or the Trustee’s office before directly sending any
                                        amounts relating to this escrow shortage

                                                                  If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                  and mail it along with a check for $12.56 to the address that appears on this coupon.
  JEFFREY R ODOM
  LISA M ODOM                                                     This payment must be received no later than May 1, 2019.


              Wells Fargo Home Mortgage
              PO Box 10394
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow Case    18-45502
       items that                Doc
                  may have been paid    36pastFiled
                                     in the    and any04/09/19         Entered
                                                       future anticipated payments to04/09/19
                                                                                       be made. We08:57:31
                                                                                                   then divide the Main
                                                                                                                   amountsDocument
                                                                                                                            by 12 payments to
determine the escrow amount.
                                                                      Pg 5 of 7
The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                        New monthly
                                      05/17 - 04/18     05/18 - 04/19        09/18 - 03/19   05/19 - 04/20
                                                                                                                       # of               escrow
                                        (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                      months              amount

Property taxes                             $1,619.28         $1,627.68           $1,627.68      $1,627.68      ÷         12        =          $135.64
Property insurance                         $2,358.00         $2,483.00              $0.00      $2,483.00       ÷         12        =         $206.92
Total taxes and insurance                  $3,977.28         $4,110.68           $1,627.68      $4,110.68      ÷         12        =         $342.56
Escrow shortage                              $882.95           $179.03              $0.00         $12.56       ÷         12        =            $1.05**

Total escrow                               $4,860.23         $4,289.71           $1,627.68      $4,123.24      ÷         12        =         $343.61


**
    This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                    (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance December, 2019                                     $389.37          table)

Bankruptcy adjustment‡                                                 +           $283.19

Minimum balance for the escrow account†                                 -          $685.12          (Calculated as: $342.56 X 2 months)


Escrow shortage                                                        =            -$12.56


‡
 This adjustment of $283.19, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
confirmed bankruptcy plan.
†
 The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
contract to determine the cash reserve.
              Payments to               expect to                                                          Projected escrow        Balance required
Date            escrow                   pay out         Description                                           balance              in the account
Apr 2019 Case 18-45502            Doc 36            Filed Starting
                                                          04/09/19 balance Entered 04/09/19 08:57:31 $1,759.57
                                                                                                         Main Document
                                                                                                                   $2,055.32
May 2019           $342.56                    $0.00                    Pg 6 of 7                    $2,102.13      $2,397.88
Jun 2019           $342.56                    $0.00                                                             $2,444.69                    $2,740.44
Jul 2019           $342.56                    $0.00                                                              $2,787.25                   $3,083.00
Aug 2019           $342.56                $2,483.00      SHELTER INS                                              $646.81                     $942.56
Sep 2019           $342.56                    $0.00                                                               $989.37                    $1,285.12
Oct 2019           $342.56                    $0.00                                                              $1,331.93                   $1,627.68
Nov 2019           $342.56                    $0.00                                                              $1,674.49                   $1,970.24
Dec 2019           $342.56                 $1,627.68      WARREN COUNTY                                          $389.37                     $685.12
Jan 2020           $342.56                    $0.00                                                               $731.93                    $1,027.68
Feb 2020           $342.56                    $0.00                                                              $1,074.49                   $1,370.24
Mar 2020           $342.56                    $0.00                                                              $1,417.05                   $1,712.80
Apr 2020           $342.56                    $0.00                                                              $1,759.61                   $2,055.36

Totals            $4,110.72                $4,110.68



 Part 4 - Escrow account history
Escrow account activity from September, 2018 to April, 2019
                      Deposits to escrow                    Payments from escrow                                             Escrow balance
   Date      Actual      Projected Difference           Actual   Projected Difference      Description           Actual         Projected Difference
Sep 2018                                                                                Starting Balance          -$673.39        $935.56       -$1,608.95
Sep 2018        $0.00         $341.86     -$341.86         $0.00       $0.00    $0.00                             -$673.39       $1,277.42      -$1,950.81

Oct 2018        $0.00         $341.86     -$341.86         $0.00       $0.00    $0.00                             -$673.39       $1,619.28      -$2,292.67

Nov 2018        $0.00         $341.86     -$341.86         $0.00       $0.00    $0.00                             -$673.39       $1,961.14      -$2,634.53

Dec 2018        $0.00         $341.86     -$341.86      $1,627.68   $1,619.28   $8.40   WARREN COUNTY           -$2,301.07        $683.72       -$2,984.79

Jan 2019       $331.44        $341.86      -$10.42         $0.00       $0.00    $0.00                            -$1,969.63      $1,025.58      -$2,995.21

Feb 2019      $662.88         $341.86      $321.02         $0.00       $0.00    $0.00                            -$1,306.75      $1,367.44      -$2,674.19

Mar 2019     $2,724.46        $341.86    $2,382.60         $0.00       $0.00    $0.00                             $1,417.71      $1,709.30        -$291.59
(estimate)

Apr 2019       $341.86        $341.86        $0.00         $0.00       $0.00    $0.00                             $1,759.57      $2,051.16        -$291.59
(estimate)

Totals       $4,060.64    $2,734.88       $1,325.76     $1,627.68   $1,619.28   $8.40
Case 18-45502   Doc 36   Filed 04/09/19 Entered 04/09/19 08:57:31   Main Document
                                      Pg 7 of 7
